Sheldon, J.
We have not found it necessary to consider whether the action of the Superior Court in sustaining the defendants’ exceptions to the master’s report was correct. However that may be, it now may be assumed against the defendants that upon the facts found by the master the court rightly allowed the plaintiff to redeem from the mortgage upon payment of the sum found due thereon. As the plaintiff did not choose to avail himself of the privilege thus given to him, the final decree dismissing his bill must be affirmed unless in some respect he was aggrieved *264by the decree allowing him to redeem, but refusing to him any other redress.
This was found to have been a valid mortgage. None of the plaintiff’s exceptions to the master’s report can be sustained. Most of these relate to findings of fact. The evidence has not been reported, and so we cannot say that the findings were wrong. So far as they were conclusions or inferences drawn from other facts stated, they were not unwarranted, and we cannot overthrow them. The testimony of Ahern and Lucy as to their intent in taking the mortgage was competent. It does not appear that the master treated this testimony as conclusive. The plain meaning of his report is that he regarded it as one piece of testimony, and his findings were made upon the whole evidence. Nor does it appear that any other evidence was wrongly admitted.
It was for the judge to determine as a matter of discretion whether he would recommit the report. This has been so often decided that we need not cite authorities. We see nothing in the case to indicate that his discretion was wrongly exercised.
The allowance for the value of the articles that had been sold by Ahern was correct. This comes within the principle of Long v. Athol, 196 Mass. 497, 506. See Putnam v. Bolster, 216 Mass. 367, 372, 373. No doubt the decree might have been simplified by deducting this sum from the gross amount found due upon the mortgage, and requiring the plaintiff to pay so much less; Reggio v. Warren, 207 Mass. 525, 538; but the result is the same whichever mode be adopted.
There is no occasion to discuss the other matters which have been argued. They are disposed of by the facts which have been found.
The final decree dismissing the bill must be affirmed, with the costs of the appeal.

So ordered.